           Case 1:20-cv-06149-LGS Document 12 Filed 10/02/20 Page 1 of 2




                                     INTELLECTUAL PROPERTY ATTORNEYS



October 1, 2020

VIA ECF

Hon. Lorna G. Schofield
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

         Re: Kennedy v. Welcome, et al., No. 20-cv-06149-LGS

Dear Judge Schofield,

This firm represents Plaintiff Stephen Kennedy in the above-referenced action. I write pursuant
to the Court’s initial pretrial conference order (Dkt. No. 10) requiring the parties to provide a joint
letter and proposed case management plan by today’s date. Unfortunately, Defendants James
Welcome and The Law Offices of James A. Welcome, LLC (together “Defendants”) have not yet
been effectively served, and it appears they are deliberately evading service. I have attached to
this letter affidavits of due diligence from our professional process server, showing that numerous
attempts have made to serve Defendants, both at their registered office and residential addresses
(as listed on the Connecticut state business registry). Plaintiff’s counsel also has made repeated
attempts to contact Defendants by phone and email – including a request to waive formal service
– all of which have been ignored.

Plaintiff thus respectfully requests that the Court adjourn the conference currently scheduled for
October 8 to November 5, 2020, in order to allow additional time for service.1 This is the first
request for an adjournment in this case, and it will not affect any other deadlines.

Additionally, Plaintiff respectfully requests an order from the Court allowing for service to be
effected by alternate means, namely via email (JWelcome@welcomelawfirm.com) and first class
mail to Defendants’ registered office address, 80 Central Avenue, Waterbury, CT 06702. The
New York Civil Practice Law and Rules (CPLR) allows for service “in a manner directed by the
court if [traditional means of service] are impracticable.” CPLR § 308(5). As a result of the
COVID-19 pandemic, personal service has been impracticable for the last several months.

Defendant Welcome is an attorney and is registered for ECF filings through the email address
JWelcome@welcomelawfirm.com in numerous district court cases, as recently as 2018. See
Calle-Crespo v. Sessions, et al, No. 3:18-cv-00717-SRU (D. Conn. 2018). This is also the email
address at which Plaintiff’s counsel initially contacted Defendants demanding that the photographs
at issue in this case be taken off Defendants’ website, which subsequently was done. Undersigned

1
 The complaint in this action was filed on August 6, 2020 (Dkt. No. 1.), and thus the 90-day deadline to effect
service under F.R.C.P. 4 is not until November 4, 2020.


                                           www.mccullochkleinman.com
                     Case 1:20-cv-06149-LGS Document 12 Filed 10/02/20 Page 2 of 2




          counsel also confirmed with Defendant’s secretary by phone that both this email and office
          addresses were correct. As such, there is no doubt that such means of service would be effective
          in providing fair notice to Defendants of Plaintiff’s claims against them in this lawsuit. If
          Plaintiff’s request is granted, Plaintiff will effect service immediately and file a sworn affidavit
          attesting to such service.

The application is GRANTED in part. Sufficient cause having been
                                                                         Respectfully submitted,
demonstrated, Plaintiff shall serve the summons, complaint and a
copy of this Order on Defendants by email to
JWelcome@welcomelawfirm.com and first class mail to
Defendants' registered address, 80 Central Avenue, Waterbury, CT
06702. By October 5, 2020, Plaintiff shall file proof of such service.
                                                                         Nate A. Kleinman, Esq.
The conference scheduled for October 8, 2020, is adjourned to            McCulloch | Kleinman Law
October 29, 2020, at 10:30 a.m., on the following conference call        501 Fifth Avenue, Suite 1809
line: 888-363-4749, access code 558-3333. The time of the                New York, NY 10017
conference is approximate but the parties shall be ready to proceed      T: (212) 355-6050
by that time. The parties are reminded that their joint letter and
                                                                         nate@mkiplaw.com
proposed case management plan are due seven days prior, or
October 22, 2020.
                                                                         Counsel for Plaintiff
SO ORDERED

Dated: October 2, 2020
       New York, New York




                                                                                                        Page | 2
